 

————

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

AO 9] (Rev. 11/11) Criminal Complaint

 

United States of America )
v. )
Tommy Lee HUDSON ) aie:
7 ) aims ZO S
)
)
_ eo ee
Defendani(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of — May 12, 2021 in the county of _ Guilford and Rockingham __ in the
__ Middle _ District of North Carolina _, the defendant(s) violated:
Code Section Offense Description
18 U.S.C, § 922(g)(1) Felon in possession of a firearm

This criminal complaint is based on these facts:

See attached Affidavit of FBI Special Agent Phillip W, Spainhour

# Continued on the attached sheet.

_/s! Phillip W. Spainhour
On this day, the applicant appeared before me via reliable CHRO SIERO
electronic means, that is by telephone, was placed under Phillip W. Spainhour, Special Agent, FBI
oath, and attested to the contents of this Criminal ee ieee ~=~=~°=~*~S~S~*~*~*S

Complaint and attached affidavit in accordance with the
requirements of Fed. R. Crim. P. 4.1,

 
 

Date: o7f9 [a —— Lf ALR 4 oe
Judge's signature

City and state: Greensboro, North Carolina L. Patrick Auld, U.S. Magistrate Judge
. —__—-—— — Printed name and title _

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 1 of 42

 
AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT.

I, Phillip W. Spainhour, Special Agent of the Federal Bureau of Investigation (FBI), being

first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

ii. lam a Special Agent of the Federal Bureau of Investigation (FBI), I am an
“investigative or law enforcement officer of the United States,” within the meaning of Section
2510(7) of Title 18, United States Code, that is, an officer of the United States who is empowered
by law to conduct investigations of and to make arrests for offenses enumerated in Section
922(g)(1), Title 18, United States Code — Felon in Possession of Firearm; and Section 922(d), Title

18, United States Code — Unauthorized Transfer of Firearm to Prohibited Persons.

a I have been a Special Agent (SA) of the FBI for more than thirteen years. I am
currently assigned to the Charlotte Division at the Greensboro Resident Agency, and focus on
investigations involving Public Corruption, Civil Rights and White Collar Crime. Prior to the FBI,
I served over ten year's as a Detective and Deputy Sheriff with the Forsyth County Sheriff's Office,
in Winston-Salem, North Carolina, I have completed hundreds of hours of training in numerous
areas of law enforcement investigations and techniques, including but not limited to the following:
Basic Law Enforcement Training through the State of North Carolina; Specialized training through
the North Carolina Justice Academy; FBI New Agents Training in Quantico, Virginia; and
Specialized Federal Law Enforcement training involving White Collar Crime, Public Corruption,
Civil Rights, Health Care Fraud, Evidence Response Team (ERT), Organized Crime Drug
Enforcement Task Force (OCDETF), Money Laundering, Asset Forfeiture, Counterintelligence,
and Domestic and International Terrorism. I have participated in and conducted investigations of
illegal activity involving violent crime, drug and firearms trafficking, gang activity, fraud, money

laundering, public corruption, civil rights, white collar crime, domestic and international terrorism,

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 2 of 42
and other violations against the United States. Those investigations have led to the indictments,
arrests, and convictions of numerous individuals for various State and Federal criminal violations.
3. This Affidavit is provided for the limited purpose of establishing probable cause
in support of a criminal complaint against Tommy Lee HUDSON, charging that, on or about May
12, 2021 in the Counties of Guilford and Rockingham, HUDSON committed the following federal
offense: felon in possession of a firearm, in violation of 18 U.S.C, § 922(g)(1).
DETAILS OF THE INVESTIGATION

4. On April 15, 2021, the FBI Charlotte Division, Greensboro Resident Agency
received information from the Raleigh Police Department (RPD) concerning North Carolina
Highway Patrol (NCHP), State Trooper Timothy Jay Norman (Norman), who is a subject of the
investigation. In January of 2021, RPD Narcotics Detectives learned through a Confidential
Human Source (CHS) who was cooperating as part of a drug trafficking investigation, that Norman
had sold firearms to Tommy Lee HUDSON (Hudson), who is a subject of the investigation. RPD
confirmed Norman and Hudson’s identities and that Norman was currently employed as a NCHP
State Trooper. They also confirmed Hudson was a convicted felon, prohibited from possessing
firearms and ammunition. '

5 Hudson offered to introduce the CHS to Norman, whom Hudson described as
his source of supply for the purchase of firearms and ammunition. Hudson described multiple

firearms purchased from Norman and additional firearms Norman had for sale. Hudson positioned

 

1 Hudson was convicted on September 27, 2016 in the Superior Court of Rockingham County, North
Carolina, of felony assault with a deadly weapon inflicting serious injury and sentenced to a term of
imprisonment exceeding one year. He also confirmed to CHS, as set forth in further detail infra, knowledge
of his felony status.

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 3 of 42
himself to work as broker or middleman between the CHS and Norman for the purchase of
firearms. The firearms offered for sale included decommissioned NCHP service weapons
described as Sig Sauer P226 357 semi-automatic pistols, Arma Lite, AR-15, 5.56mm, semi-
automatic rifles and P. Beretta, Model 1201FP-12 gauge shotguns. The Sig Sauer P226 semi-
automatic pistols had the NCHP badge engraved on the top, rear portion of the slide and the Arma
Lite rifles have the badge engraved on the side of the magazine well.

6. On January 25, 2021, the Bureau of Alcohol Tobacco Firearms and Explosives
(BATEE) — Raleigh Resident Agency conducted an e-trace report on Norman, which resulted in
returns for multiple firearms purchases. One of the e-trace reports with a purchase date of April 1,
2020, showed Norman had purchased four (4) Sig Sauer P226 357 semi-automatic pistols with
serial numbers 476051584, 47051582, 475053793 and 47E051830 from Lawmen’s Distribution
LLC, 3319 Anvil Place, Raleigh, NC, 27603 (Lawmen’s).

a RPD provided the FBI with copies of text message communications between the
CHS and Hudson, who was at that time described in the CHS’s phone as “Tommy Gun.”

8, Ina January 27, 2021 text message from Hudson to the CHS, Hudson described
firearms he wanted to sell for Norman as: “government edition 357 pistols they have a badge or
emblem where the sights are.”

9. In a February 1, 2021] text message conversation between Hudson and the CHS
about the price of the 357, Hudson replied: “Last I heard 1200 new they high af but shooting that
compared to a Glock you'll see why it’s that price & trust me I’m a Glock man all day but that sig
changed me overnight New they 1800-2000 fr,”

10. On February 24, 2021, the CHS sent RPD Narcotics Detectives two text message

photos they received from Hudson. The photos are described as two semi-automatic rifles and a

3

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 4 of 42
semi-automatic pistol with magazines, extended magazines, loose ammunition and a set of
handcuffs. (See Exhibit A - Text Message Photos Hl & #2).

11. On March 24, 2021, Hudson sent three text message photos from telephone
number (336) 520-5946, to the CH$ of additional firearms he and/or Norman had for sale. The
CHS provided the photos to RPD Narcotics Detectives. The first photo is described as three
shotguns and three semi-automatic rifles standing on end, barrels up, leaned against the rear tire
of a dark in color truck with black wheels. The three rifles appeared to have the NCHP badge
engraved on the right side of the magazine well, (See Exhibit A ~ Text message Photo #3).

IZ; On April 21, 2021, FBI SA Loren Sherman conducted open source database
checks for publicly available social media accounts associated with Norman. SA Sherman located
a Facebook account in the name of “Timothy Jay Norman” that contained information and photos
that were open to the public for viewing. The photos included one of what appeared to be a 2004
Ford F-150 truck registered to Norman. The style, color and black wheels on the truck appeared
to be identical to the one shown in the photo of the three shotguns and three semi-automatic rifles
the CHS received as a text message from Hudson on March 24, 2021. (See Exhibit A — FB Screen
Shot Photos #1 & #2).

LS. The second and third text message photos the CHS received from Hudson on
March 24, 2021, are described as what appears to be a Sig Sauer P226 357 semi-automatic pistol
in a case with two magazines and a picture of the same pistol out of its case with a close up of the
NCHP badge located on top of the slide near the rear sight. In the close up picture another closed
gun case can be seen on the right side of the frame. There is blue tape on the outside of the closed

gun case and the name “A.G. Knight” is handwritten in black marker on the tape. A Google search

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 5 of 42

 
result identified A.G. Knight as a NCHP State Trooper and K-9 handler as of 2020. (See Exhibit
A—Text Message Photos #4 & #5).

14. In a March 25, 2021 text message from Hudson to the CHS from telephone
number (336) 520-5946, Hudson provided his address as 126 Pin Oak Drive, Reidsville, NC,
27320 (Residence #1). On that same date, the CHS met with Hudson at that location and observed
him in possession of numerous firearms. The CHS described the residence as a trailer/mobile home
but was not sure if Hudson actually lived at that location, The address was believed to be Hudson’s
mother’s residence. The CHS also observed both Hudson’s mother and his girlfriend in possession
of firearms at Residence #1. Hudson demonstrated several firearms for the CHS by shooting them
in the backyard area behind Residence #1.

13. Following the firearms demonstration, Hudson and the CHS sat outside the
Residence #1 in a vehicle. The CHS consensually recorded their conversation with Hudson. During
the recorded conversation, Hudson described multiple firearms for sale through his source of
supply, Norman. Hudson said he had purchased a Beretta shotgun from Norman for $700.00.
Hudson described the shotgun in detail and how it functioned as compared to other types of
shotguns. Hudson and the CHS discussed the Sig Sauer P226 357 semi-automatic pistol that was
offered for sale by Norman. Hudson said only 2000 of those pistols were made, but there were
only 1800 State Troopers in North Carolina, so they had extras available. The NCHP had switched
from the Sig Sauer P226 to the new Sig Sauer P320 pistol as their issued duty weapon. Hudson
implied there was now a surplus of the decommissioned NCHP Sig Sauer P226 pistols available
for sale and made accessible to them only because of Hudson’s relationship with Norman.

16, Hudson called Norman in the CHS’s presence and put the call on speaker so the

CHS could hear their conversation regarding firearms that were for sale and prices. During the

o

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 6 of 42
recorded conversation, Hudson asked Norman for a price for another Beretta shotgun, then Hudson
told Norman he wanted to purchase four (4) more shotguns. Hudson asked Norman how much it
would cost to purchase one of the used NCHP Sig Sauer P226 pistols and Norman stated “14.”
indicating a cost of $1,400.00. Hudson asked Norman about the cost of the “AR’s” and Norman
responded: “they cost me like, about 12 ... I just want to make something on it, if 1 buy them and
put them in my name.” The “12” statement indicated a cost of $1,200.00. Hudson also asked
Norman to help him with a recent traffic ticket he received for speeding 68mph in a 50mph zone.
Norman responded: “I probably can.” The CHS provided the FBI with a copy of the recording.

es On April 16, 2021, the CHS advised Hudson gaid he and Norman were from the
same area of North Carolina and had known each other for years. Hudson told the CHS that he
and Norman had partied and used drugs like marihuana and cocaine together before Norman
became a State Trooper.

18. On April 21, 2021, the FBI met with the CHS. Hudson told the CHS during
several previous occasions when Hudson purchased firearms from Norman, that Norman had been
in uniform and driving his NCHP patrol car.

19. In approximately January of 2021, when the CHS initial met Hudson, he
(Hudson) was wearing a tracking monitor on his ankle due to being on probation. The CHS
believed it was unlikely Norman would not have known about Hudson’s status as a convicted felon
since he had to wear the ankle monitor and would likely have been restricted in his ability to travel
very far when they met for the purpose of Hudson purchasing firearms from Norman.

20, On May 3, 2021, the CHS met with Hudson and consensually recorded their
conversation. During the recorded conversation, Hudson said Norman asked Hudson to work for

him the previous week clearing twelve acres of land, with the help of three other State Troopers.

6

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 7 of 42

 
Hudson told the CHS he didn’t want to be around the other Troopers because he did not know
them like he knew Norman. Hudson said when he and Norman were around other people, Norman
made statements about him like “that dude right there is crazy, he’s been fo prison, hell kill a
motherfucker.” (emphasis added), This statement by Hudson is further indication Norman and
Hudson were both aware of Hudson’s criminal history and his status as a convicted felon. The
CHS provided the FBI with a copy of the recording.

21; On May 5, 2021, the CHS advised Hudson told them that Hudson’s girlfriend
broke his cell phone during the previous weekend (May 1, 2021 — May 2, 2021).

nai On May 6, 2021, the CHS purchased Hudson a new prepaid cell phone at
Walmart and provided it to Hudson on or about the same day.

23. On May 10, 2021, Hudson advised the CHS he had activated the cell phone and
provided the new number as (336) 613-7258.

24. On May 11, 2021, Assistant Special Agent in Charge (ASAC) William D. Marsh
of the North Carolina State Bureau of Investigation Special Investigations Unit (NC-SBI, SIU),
obtained a North Carolina State Court Order authorizing the installation and monitoring of a Pen
Register/Trap and Trace (PRTT) for cellular telephone number (336) 613-7258, used by Hudson.
The order was signed by Superior Court Judge S.L. Allen,

a On May 12, 2021, the CHS provided the FBI with a copy of a recorded
conversation between the CHS and Hudson that had occurred on or about May 11, 2021, at
approximately 4:56pm (EST). During the recorded conversation, Hudson told the CHS he could
sell a shotgun to the CHS for $800.00 and that [Hudson owned the same shotgun himself. Hudson
told the CHS he had bought many firearms from Norman and had done so while Norman was on

duty in his patrol car, Hudson talked about meeting Norman in the past while he was in uniform

7

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 8 of 42
and buying the guns from him in a parking lot of a retail store. Hudson explained when he bought
firearms from Norman, the firearms were stored in the trunk of Norman’s NCHP patrol vehicle.

26. Hudson told the CHS he and Norman had known each other for a long time and
abused cocaine with each other approximately ten (10) years ago. Hudson explained Norman
knows Hudson is a convicted felon. Hudson stated: “I don’t know no other cop ... fucking police
_.. that will sell a felon a gun.” (emphasis added).

The May 12, 2021 Controlled Buy

ah On May 12, 2021, the FBI conducted a successful controlled firearms evidence
purchase from Hudson and Norman utilizing the CHS. The purchase was consensually audio/video
recorded by the CHS and physically surveilled by FBI and (NC-SBI) ground Agents and an FBI
Aircraft, The FBI Aircraft video recorded the air surveillance activities.

28. The CHS met with Hudson at his girlfriend’s residence, 7372 NC-87, Reidsville,
NC 27320 (Residence #2). While inside Residence #2, Hudson took the CHS to a bedroom and
showed the CHS numerous firearms, magazines and ammunition. Hudson said he could only buy
ammunition that was 115 grains in the store but was able to get access to law enforcement rounds
from Norman that were 147 grains, making the bullets much heavier and more powerful. Hudson
purchased several boxes of ammunition from Norman for $60.00 per box. Hudson said
approximately two months earlier, Norman had offered to sell Hudson one of the used NCHP Sig
Sauer P226 pistols for $800.00, because at that time Norman had ten (10) of them in his trunk.
Hudson said Norman had “bought in bulk.”

29. While still in the bedroom of Residence #2, the CHS observed Hudson snort a

line what was believed to be methamphetamine. The CHS observed Hudson carrying a Glock 9mm

Case 1:21-mj-00235-LPA Document 7 Filed.07/08/21 Page 9 of 42
semi-automatic pistol in the front pocket of his hooded swealshirt. (See Exhibit A — Video Screen
Shot #1).

30. Hudson later called Norman and put the call on speaker so the CHS could hear
their conversation. Hudson and Norman discussed the purchase of a NCHP Sig Sauer P226 semi-
automatic pistol for $1,600.00. Hudson and Norman discussed additional firearms and ammunition
Norman was willing to sell to Hudson and the CHS. Norman offered to sell them 357 ammunition
for $70.00 (per box) and 9mm ammunition for $50.00 (per box). Hudson replied, “hollow point?”
and Norman said, “Ranger, that’s the good shit.” Norman said he sold some ammunition the other
day to someone for $80.00 a box. Hudson asked Norman if he still had the “AK” because Hudson
wanted to purchase a rifle. Norman said he still had the “AK” and confirmed it was the same one
Hudson had previously shot. Norman indicated he was willing to meet Hudson and the CHS in
person during this purchase and/or future firearms purchases. Norman sent Hudson photos via text
message of additional firearms he had for sale. Hudson forwarded the photos to the CHS, who then
provided them to the FBI, (See Exhibit A — Text Message Photos #6, #7 & #8).

31. The CHS provided Hudson with $1,600.00 in U.S. currency (FBI case funds).
Hudson and his girlfriend traveled to Norman’s residence, 7718 Oak Valley Court, Browns
Summit, NC 27214 (Residence #3), Hudson met with Norman and purchased a Sig Sauer P226
357 semi-automatic pistol, bearing serial number 47A061969, with the NCHP badge engraved
on top of the slide, in a case with two magazines for $1,600.00,

32. Hudson and his girlfriend traveled from Norman’s residence to Wendy’s al 533
Freeway Dr., Reidsville, NC and delivered the pistol to the CHS. Hudson described his interaction
with Norman to the CHS. Hudson said Norman tried to increase the price of the pistol from

$1,600.00 to $2,000.00, but Hudson refused. Hudson opined that Norman was getting other people
9

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 10 of 42
he sold to with that tactic and making a few extra hundred dollars off of those sales. During the
operation, NC-SBI, SIU, ASAC Marsh monitored the PRTT for telephone number (336) 613-7258
used by Hudson. ASAC Marsh advised telephone number (336) 613-7258 had communicated by
both voice calls and text messaging with telephone number (336) 404-6565 used by Norman. The
FBI seized the pistol from the CHS for evidence. (See Exhibit A — Evidence Photos #1, #2 & #3).

33, On May 19, 2021, BATFE - Greensboro Resident Agency, SA Michael
Newsome provided the FBI with current multiple sale query e-trace reports for Norman, covering
the dates of October 17, 2019 through April 13, 2021. These reports account for only multiple
sales purchased during the aforementioned time period and not for any individual sale purchases
which may have also occurred. Based on a review of the reports, Norman purchased twenty-three
firearms (23) within a six-month period, eighteen (18) of which were Sig Sauer P226 357 semi-
automatic pistols.

34. One of the e-trace reports with a purchase date of January 14, 2021 showed
Norman had purchased five (5) Sig Sauer P226 357 semi-automatic pistols from Lawmen’s. One
of those Sig Sauer P226 357 semi-automatic pistols contained serial number 47A061969. This
serial number matched the NCHP Sig Sauer P226 357 semi-automatic pistol that the CHS
purchased from Norman through Hudson on May 12, 2021.

35, On May 25, 2021, the CHS contacted the FBI and reported a Beretta shotgun
and Arma Lite AR-15 semi-automatic rifle were available for purchase from Norman through
Hudson. The price of the shotgun was $1,000.00 and the price of the rifle was unknown, Hudson
advised he would take the CHS to meet Norman during the next firearms purchase.

36, On June 3, 2021, the CHS met with FBI Agents and provided a copy of a

recorded conversation between the CHS and Hudson. During the recorded conversation, the CHS

10

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 11 of 42
and Hudson discussed prices for an upcoming controlled firearms purchase, Hudson called
Norman to confirm the prices of various firearms, The phone call was placed on speaker phone
and the conversation was plainly heard. Norman told Hudson the price of a shotgun was $800,00
and the price fora semi-automatic rifle was $1,600.00. Hudson told Norman he wanted to purchase
the firearms in order to give to his dad. In actuality, Hudson was inquiring about the purchase of
the firearms for the CHS, but for some unknown reason said he was inquiring for his dad. I believe
Hudson’s statement may have been an attempt to get Norman to lower the asking prices for the
firearms, After the call ended, Hudson warned the CHS that Norman had been raising the prices
for the firearms he was selling. The CHS advised they were scheduled to meet with Hudson again
on June 4, 2021.

Bis On June 4, 2021, the CHS advised they were told by Hudson that Hudson’s

girlfriend had broken his cell phone again and Hudson was temporarily using his father’s cell

phone.

38. On June 6, 2021, the CHS provided FBI Agents with Hudson’s new cell phone
number (336) 552-0526.

39, On June 7, 2021, the CHS met with Hudson at Kickback Jacks Restaurant, 1600

Battleground Avenue, Greensboro, NC 27408, ‘This meeting was physically surveilled by SAs
Spainhour and Sherman, The CHS scheduled a controlled firearms evidence purchase with Hudson
and Norman for an NCHP shotgun, AR-15 rifle with magazines and possibly a drum magazine on
June 8, 2021.

40, Following the meeting with Hudson, the CHS met with FBI agents for
debriefing. During the debriefing, Hudson called the CHS, The CHS put the call on speaker for

FBI Agents to hear. SA Spainhour used a digital recorder to consensually record the conversation

11

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 12 of 42
between the CHS and Hudson. Hudson and the CHS discussed firearms the CHS planned to
purchase from Norman and an estimated total cost of approximately $3,000.00.
The June 8, 2021 Controlled Buy

41. On June 8, 2021, the FBI conducted a successful controlled firearms evidence
purchase from Hudson and Norman utilizing the CHS. The purchase was consensually audio/video
recorded by the CHS and physically surveilled by FBI and NC-SBI ground Agents and NC-SBI
Aircraft. The NC-SBI Aircraft video recorded the air surveillance activities.

42, The CHS traveled to Residence #1, where Hudson was living and maintained a
bedroom. Once at Residence #1, Hudson met the CHS in the driveway and invited them inside.
Hudson said he wanted to “show them something.” Hudson took the CHS to his bedroom where
he showed the CHS a Glock onfadenalis handgun, AR-15 semi-automatic rifle, magazines and
ammunition. The CHS described the items as being displayed across Hudson’s bed. (Sce Exhibit
A - Video Screen Shot #2).

43, Hudson told the CHS he went through “BLET” (Basic Law Enforcement
Training) in 2010 and graduated with Norman. Hudson showed the CHS a photo of their BLET
class and pointed out Norman and himself in the photo, Hudson was not immediately able to get
hired by a law enforcement agency, So he initially worked for a private security company. Hudson
said he “got a felony and couldn’t carry a gun no more.” Hudson said Norman “begged me to go
to Trooper school with him and leave that company.” Hudson said he and Norman had worked
together for the same private security company. Hudson said he and Norman had done cocaine
together in the past, Hudson said, “He knows I'm a felon, I’ve called him from prison.” (emphasis

added).

12

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 13 of 42
44, The CHS and Hudson traveled to Residence #3. Hudson told the CHS if Norman
knew the CHS was a convicted felon he probably wouldn’t sell guns to him, but that Norman
would and had previously sold guns to Hudson despite knowing Hudson was a convicted felon.
Hudson said Norman kept an unknown amount of U.S, currency in his patrol car that Hudson
described as “nothing but hundreds.”

45, After Hudson became a convicted felon, Norman told Hudson his (Norman’s)
father would hire Hudson to work in construction. Hudson worked for Norman’s father a short
period of time.

46. The CHS and Hudson arrived at Norman’s residence (Residence #3). First, they
pulled into the driveway and parked in front of Norman’s Ford F-150 truck and trailer. Before
meeting Norman, Hudson told the CHS that Norman’s full name was “Timothy Jay Norman.”
Norman arrived soon after them and backed up the driveway, parking his NCHP patrol vehicle
between the F-150 truck and his Dodge Charger Hellcat (See Exhibit A — Aerial Video Screen
Shots #1 & #2 and Video Screen Shot #3).

47. Norman exited the patrol vehicle in uniform and met Hudson and the CHS who
were standing in the driveway. Hudson introduced the CHS to Norman. Norman drew his service
pistol from his duty belt holster and showed Hudson and the CHS NCHP’s current issued Sig
Sauer P320 service pistol with engraved badge. (See Exhibit A — Aerial Video Screen Shot #3).

48, Hudson and the CHS followed Norman inside the garage of Residence #3.
Hudson and the CHS remained in the garage area while Norman went inside and changed out of
his uniform and into shorts and a t-shirt, Norman was storing a 30-30 rifle at Residence #3 that
belonged to Hudson. Norman loaned Hudson $350 and the 30-30 rifle was being held by Norman

as collateral for repayment. Norman retuned to the garage carrying the decommissioned NCHP

13

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 14 of 42
Beretta 12 gauge shotgun, Arma Lite AR-15 semi-automatic rifle and drum magazine the CHS
had agreed to purchase.

49. Hudson and the CHS stayed in the garage area the entire time they were at
Residence #3. Hudson was supposed to be purchasing a 60 round drum magazine and some
ammunition from Norman for Hudson’s 9mm Glock pistol. Norman showed Hudson and the CHS

a brand new, decommissioned NCHP Sig Sauer P226 357 semi-automatic pistol that was for sale

and still inside plastic. The CHS observed lots of full boxes of ammunition in the garage area,

some of which were stored in a large bag on the floor (See Exhibit A - Video Screen Shot #3).

50. Norman, Hudson and the CHS discussed and handled numerous types of
firearms, ammunition and accessories while at Residence #3. Norman showed the CHS a small
silver device/accessory for the AR-15 rifle, which the CHS understood made the rifle fire more
rapidly like a fully automatic version. Norman offered to sell the CHS the device for $250.00, but
the CHS declined. Norman had several of these devices for sale.

51. The CHS purchased the Beretta shotgun, Arma Lite AR-15 with one magazine,
soft black case and a drum magazine from Norman for $3,200.00 (FBI case funds). Norman said
one of the guns he sold to the CHS was not his but was “John’s gun.” There was some discussion
between the CHS and Norman about purchasing al a future date, the new, decommissioned NCHP
Sig Sauer P226 357 semi-automatic pistol that had been shown to the CHS, Hudson and the CHS
said their goodbyes to Norman and left his residence. (See Attached A - Video Screen Shots #4 &
#5).

$2. The CHS drove Hudson back to Residence #1, During the drive, Hudson told
the CHS that Norman had run license plates and gun serial numbers for him in the past. The CHS

asked if Hudson could get Norman to run some tags for them and Hudson said he believed Norman

14

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 15 of 42
would, The CHS told Hudson they were a bit anxious about having purchased guns from a State
Trooper, because they are a convicted felon. Hudson acknowledged Norman was taking a huge
risk in selling firearms to them and had a lot to lose, but then said Norman hadn’t even asked the
CHS for their full name, ID or anything during the purchase.

53. After dropping Hudson off at Residence #1, the CHS met with FB] Agents. The
FBI seized the firearms and accessories purchased from Norman for Evidence. (See Exhibit A —
Evidence Photos #4 - #10).

54, On June 20, 2021, the CHS received a text message from Hudson using
telephone number (336) 552-0529. The text message included a photo of two firearms displayed
on the hood of a red vehicle. One firearm appeared to be a shotgun and the other a rifle with
extended magazine. The text message stated: “Holler at me gonna sell my 1201 like my buddy
had look at the diff tho mine is worth more” ... “For u only u can get my shotgun for 800 that’s
00 less than I want but if u know anybody else I need to sell it be I gotta handle these petty
wattants tomoorow6,” (See Exhibit A — Text Message Photo #9).

a0. On June 21, 2021, NC-SBI, SIU, ASAC Marsh obtained a North Carolina State
Court Orders authorizing the installation and monitoring of PRTT for cellular telephone numbers
(336) 552-0526, used by Hudson and (336) 404-6565, used by Norman. The order was signed by
Superior Court Judge 8.L, Allen.

56. On June 24, 2021, the CHS attempted to contact Hudson by telephone, text
message and in person by going to Residence #1. However, the CHS was unsuccessful in
contacting Hudson because according to his mother, whom the CHS spoke with in person al
Residence #1, Hudson was asleep and had been so for approximately three days straight. The

purpose of the CHS’s attempted contact with Hudson was to purchase the shotgun and rifle he had

15

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 16 of 42
offered to sell the CHS on June 20, 2021. Additionally, the CHS wanted Hudson to schedule the
purchase of a new, decommissioned NCHP Sig Sauer P226 semi-automatic pistol with Norman.
Norman showed this pistol to the CHS during the controlled firearms evidence purchase that

occurred on June 8, 2021.

The June 24, 2021 Controlled Buy

ot, On June 24, 2021, at approximately 2:35pm, the CHS initiated a consensually
monitored and recorded call to Norman at telephone number (336) 404-6565. During the call, the
CHS told Norman over the last few days he had tried to get in touch with Norman though Hudson,
but Hudson had been “out of it partying.” Norman replied: “Tommy’s like that, you can talk to
him, then he will disappear for a little while. I will talk to him every day, then I won’t talk to him
for a week or two, then I’ll be like damn, what the hell did you do?” The CHS stated: “He’s just
partying on them drugs and shit, I’ve been trying to tell him to slow down.” Norman stated: “Yep,
learn the hard ways. He ought to know better.”

58, Norman agreed to sell the CHS the new, decommissioned NCHP Sig Sauer P226
semi-automatic pistol for $2,000.00, The CHS agreed to meet Norman in approximately thirty
(30) minutes at the former Gunter’s Citgo convenience store located at 5900 N. Church Street,
Greensboro, NC, The store had been closed due to a fire.

59. On June 24, 2021, the FBI conducted a successful controlled firearms evidence
purchase from Norman utilizing the CHS. The purchase was consensually audio/video recorded
by the CHS and physically surveilled by FBI, NC-SBI and BAT FE ground Agents and NC-SBI
Aircraft. The NC-SBI Aircraft video recorded the air surveillance activities.

60. At approximately 3:13pm, Norman arrived at Gunter’s Citgo in uniform, driving

his marked NCHP Dodge Charger patrol vehicle, Vehicle number D252 was displayed on the
16

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 17 of 42
driver’s side rear window of Norman’s patrol vehicle. After parking, Norman opened the trunk of
the patrol vehicle. The CHS and Notman met near the trunk area, where Norman handed the CHS
a black gun case that contained the new, decommissioned NCHP Sig Sauer P226 357 semi-
automatic pistol. The CHS placed $7,000.00 in U.S, currency (FBI case funds) on top of a long
gun case that was located inside the trunk of the patrol vehicle. Norman then took possession of
the U.S, currency. (See Exhibit A — Video Screen Shot #6, #7, #8, #9 and Aerial Video Screen
Shot #4),

6l. During the purchase Norman told the CHS: “It’s the same one, it’s got three
magazines, it’s got the badge on it.” CHS stated: “I should have had you to get me some of them
bullets.” Norman stated: “My house ain’t but right down the road, if you want some bullets.”

62. The CHS stated: “I didn’t want Tommy to be pissed ... but he been going hard.”
Norman stated: “I’ve been friends with Tommy for a while, I try to help him out, he goes up and
down, I don’t know if he gets depressed or what ... I used to work with him back in the day, we
would work ten to twelve hour days, he would work,”

63. Norman invited the CHS to follow him to a location at 7619 Strawberry Road,
Summerfield, NC, to look at an enclosed trailer Norman had for sale. The CHS followed Norman
to that location and Norman showed the CHS the trailer. While discussing the trailer, the
conversation turned back to Hudson. The CHS told Norman last week Hudson offered to sell the
CHS every gun he had. Norman said Hudson “gets to where he need money sometimes.” The CHS
said Hudson showed them pictures where Hudson and Norman had attended Basic Law
Enforcement Training together. Norman said: “We went to BLET, but he let it go .., I told him
don’t let it go you might change your mind, he let it go, he let it run out... He’s a good boy man,

he’s been through a lot, He’s been through a lot, as far as his life ... You know he tried to kill his

17

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 18 of 42
self in jail ... his sister wrecked a car, she was on pills and we charged her, | didn’t, a Trooper in
Rockingham, they charged her with DWI and she killed her little girl or little boy, well I think it
was a nephew, Tommy’s little nephew, he was in prison so he couldn't even go to the funeral, so
that fucked him up ... Last week he tried to sell me that twelve gauge back, he wanted that thirty
aut six, I think he wanted me to give him like 900 bucks or 600 bucks, I’d rather have that thirty
aut six, I’ve already got one of those twelve gauges” (emphasis added).

64. ‘The CHS left Norman and met with FBI Agents. The FBI seized the firearm

purchased by the CHS from Norman for evidence. (See Exhibit A — Evidence Photos #11 - #16).

 

18

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 19 of 42
 

Interstate Nexus
65. BATFE SA Michael Newsome, a firearms nexus expert, examined the Sig Sauer
P226 357 semi-automatic pistol bearing serial number 47A061969 that Norman transferred to
Hudson on May 12, 2021. SA Newsome determined that the pistol is a firearm as defined by Title
18, United States Code, Section 921(a)(17)(A) and was not manufactured in the State of North
Carolina. Therefore, he opined, the pistol must have been shipped or transported in interstate or

foreign commerce prior to Hudson possessing it.

 

19

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 20 of 42

 
CONCLUSION
Based upon the foregoing, I respectfully submit that there is probable cause to believe that
on or about May 12, 2021, in Guilford and Rockingham Counties, Tommy Lee HUDSON, having
been previously convicted of a felony punishable by a term of imprisonment exceeding one year,
and with knowledge of that conviction, possessed a firearm in and affecting interstate commerce,

in violation of 18 U.S.C. § 922(g)(1).

Respectfully submitted,

/s/ Phillip W. Spainhour
SPECIAL AGENT PHILLIP W. SPAINHOUR
FEDERAL BUREAU OF INVESTIGATION

Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant appeared before me
via reliable electronic means (telephone), was placed under oath, and attested to the contents of
this waits affidavi

tpt
O1/01/ él_ x
Lidl
LHCII,
L. Patrick Auld =
United States Magistrate Judge

Middle District of North Carolina

20

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 21 of 42

 
Exhibit A

e Text Message Photo #1

 

e ‘Text Message Photo #2

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 22 of 42
 

Text Message Photo #3

 

   

pied’

i i
jee? ae oe ‘
Timothy Jay Horman
Avesome Product! | Use It on Atleast 4 of my
Vehicle's! Honatly | only wash any of my vehicle's
onea o¢ bulee a yeart! Mainly | just spray them down
with The Last Coal and Wipe Down! Loaves them
Shinning like Now and Slick as a Bables BulMill

Tierssuny dv Morreia's Pretes ba Mob olteads Avid,
#620

Yien ua Size More Optipns

ay bike () comment A share
o1

‘aps Yrite a comment

   

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 23 of 42

 
e Text Message Photos #4 & #5

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21

Page 24 of 42
e Crime Scene Photos #1 - #7 — (633 Cedar Lane, Wentworth, NC)

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 25 of 42

 
e Video Screen Shot #il (May 12, 2021 @ Target Residence #2)

 

 

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 26 of 42
e Text Message Photos #6, #7 & #8

ba, ; ; i 7
ee %,
a

Tie om on
7 it \

a
|

ee

}

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 27 of 42
e Evidence Photos #1, #2 & #3 (May 12, 2021 - purchased from Target Residence #3)

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 28 of 42

 
Video Screen Shot #2 (June 8, 2021 @ Target Residence #1)

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 29 of 42
e Aerial Video Screen Shots #1 & #2 (June 8, 2021 @ Target Residence #3)

 

on a
Hee teh Roe

farce aa ek ee
Veda Pike Bake edee Kbere teks bein Mele

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21

Page 30 of 42
e Video Screen Shot #3 (June 8, 2021 @ Target Residence #3)
aa a aa - ha a a

 

ag

 

 

me
r host tim Ao

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 31 of 42
 

Video Screen Shot #3 (June 8, 2021 @ Target Residence #3

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 32 of 42

 
e Video Screen Shot #5 (June 8, 2021 @ Target Residence #3

 

e Trooper Timothy Norman NC-DMV Photo

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21

 

Page 33 of 42
e Evidence Photos #4 - #10 (June 8, 2021 purchased from Target Residence #3)

. iii ey
fe es

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 34 of 42

 
Coren oer
es eer i PT
Gees

ae

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 35 of 42
e Text Message Photo #9
10:05 . all 65GE @}

<@ Q

+1 (336) 652-0629 >

He's out of florida

Today 8:15 AM

 

Holler at me gonna sell my 1201 like
my buddy had look at the diff tho
mine is worth more not even being
funny

Today 9:31 AM

Thanks bro HAPPY FATHERS DAY
as well

For u only u can get my shotgun for
800 thats 200 less than | want but if
u know anybody else | need to sell it
bc | gotta handle these petty
warrants tomoorow6

cel €) | Text Mensace ©

re

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 36 of 42

 
e Video Screen Shot #6 & #7

 

4 ot Teo eA one
AERA E AE Be

 

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 37 of 42
 

 
Acrial Video Screen Shot #4

 

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 39 of 42

 
e Evidence Photos #11 - #16 (June 24, 2021 purchased from Norman @ Gunter’s Citgo)

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 40 of 42

 

 
 

{
|

15

WIN

an dT CO44

| (VNMUHUN th

 

 

 

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 41 of 42

 
 

 

 

Case 1:21-mj-00235-LPA Document 7 Filed 07/08/21 Page 42 of 42

 
